As filed with the Securities and Exchange Commission on April 30, 2010 Registration No. 33-54486 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MDU RESOURCES GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-0423660 (I.R.S. Employer Identification Number) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota 58506-5650 (Address of principal executive offices, including zip code) MDU RESOURCES GROUP, INC. 1 STOCK OPTION PLAN (Full title of the plan) Terry D. Hildestad President and Chief Executive Officer MDU Resources Group, Inc. 1200 West Century Avenue Bismarck, North Dakota 58506-5650 (701) 530-1000 Elizabeth W. Powers, Esq. Dewey & LeBoeuf LLP 1301 Avenue of the Americas New York, New York10019 (212) 259-8000 (Name, address and telephone number, including area code, of agents for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o DEREGISTRATION OF SECURITIES MDU Resources Group, Inc. filed a registration statement on Form S-8, Registration No. 33-54486, with the Securities and Exchange Commission on November 12, 1992, to register 800,000 shares of common stock, par value $1.00 per share, to be issued from time to time upon the exercise of stock options granted pursuant to the 1992 Key Employee Stock Option Plan.No stock options are outstanding, and the board of directors of the company terminated the plan effective November 12, 2009.The company is filing this post-effective amendment to remove from registration 678,269 shares of common stock that remain unsold at the date hereof. 2 SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this post-effective amendment to the registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bismarck, State of North Dakota, on the16th day of April, 2010. MDU RESOURCES GROUP, INC. By: /s/Terry D. Hildestad Terry D. Hildestad President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this post-effective amendment to the registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Terry D. Hildestad Chief Executive Officer and Director April16, 2010 Terry D. Hildestad (President and Chief Executive Officer) /s/ Doran N. Schwartz Chief Financial Officer April16, 2010 Doran N. Schwartz (Vice Presidentand Chief Financial Officer) /s/ Nicole A. Kivisto Chief Accounting Officer April16, 2010 Nicole A. Kivisto (Vice President, Controllerand Chief Accounting Officer) 3 /s/ Harry J. Pearce Director April16, 2010 Harry J. Pearce (Chairman of the Board) /s/ Thomas Everist Director April16, 2010 Thomas Everist /s/ Karen B. Fagg Director April16, 2010 Karen B. Fagg /s/ A. Bart Holaday Director April16, 2010 A. Bart Holaday /s/ Dennis W. Johnson Director April16, 2010 Dennis W. Johnson /s/ Thomas C. Knudson Director April16, 2010 Thomas C. Knudson /s/ Richard H. Lewis Director April16, 2010 Richard H. Lewis /s/ Patricia L. Moss Director April16, 2010 Patricia L. Moss /s/ Sister Thomas Welder Director April16, 2010 Sister Thomas Welder /s/ John K. Wilson Director April16, 2010 John K. Wilson 4
